Case 2:14-cv-03728-PAE Document 302 Filed 07/27/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE ZINC ANTITRUST LITIGATION
This document relates to: 14 Civ. 3728 (PAE)

ALL ACTIONS ORDER

 

 

PAUL A. ENGELMAYER, District Judge:

The Court is in the process of reviewing plaintiffs’ motion for preliminary approval
of the proposed class settlement and supporting documents. The Court would benefit from the
opportunity to review the Confidential Supplement referenced at paragraph 43 of Exhibit A to
plaintiffs’ motion. The Court asks counsel to deliver the Confidential Supplement to the Court’s
chambers by close of business Friday, July 30, either by email or by express mail. Counsel are
directed to notify chambers, by email, of the means of delivery they select. Following review of
the Confidential Supplement, the Court will determine whether further information from counsel

is needed.

SO ORDERED.

Final A, Cog

Paul A. Engelmayer
United States District Judge

Dated: July 27, 2021
New York, New York

 
